Filed 1/11/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION EIGHT


AMERICAN CONTRACTORS                      B308814
INDEMNITY CO.,
                                          (Los Angeles County
        Plaintiff and Respondent,         Super. Ct. No. BC384093)

        v.

RUBEN HERNANDEZ,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County. Malcolm H. Mackey, Judge. Affirmed.
     Randal S. Oakley, for Defendant and Appellant.
     Lanak & Hanna, Michael K. Murray and Thomas M.
Padian, for Plaintiff and Respondent.

                _________________________________
       FACTUAL AND PROCEDURAL BACKGROUND
      This case began when Respondent American Contractors
Indemnity Company (ACIC) filed suit against Appellant Ruben
Hernandez (Hernandez) on January 22, 2008. ACIC filed a Proof
of Service stating that the Summons and Complaint were
personally served by a registered process server on Hernandez on
December 9, 2008, at 400 North Sunrise Way, #228, in Palm
Springs, California. Hernandez filed no answer, so default
judgment was entered for ACIC on May 8, 2009, in the principal
amount of $65,703.02.
      Ten years later, on ACIC’s application, the trial court
ordered the judgment renewed in the total amount of
$130,501.96. ACIC served Hernandez with the notice of renewal
of judgment and the application for renewal of judgment by mail
on April 19, 2019. Proof of service was filed the same day. It
stated that the notice and application were mailed together to
9560 Benson Avenue, Montclair, California. The envelope was
returned to ACIC on May 1, 2019, marked “Return to Sender
Attempted – Not Known Unable to Forward.” ACIC claims the
application for renewal of judgment had been removed from the
envelope, indicating Hernandez had removed it before sending
the envelope back as undeliverable. Hernandez initially agreed
in a sworn declaration that he received the application for
renewal of judgment. He later changed attorneys and repudiated
his earlier declaration, claiming he never received any notice or
application.
      Hernandez says he first learned of the renewal of judgment
(and of the existence of the lawsuit) when a telemarketer
contacted him about judgment negotiation services in early
October 2019. He filed a motion to vacate the renewal of




                                2
judgment on October 25, 2019. It was in that motion that
Hernandez stated, in a declaration he signed, “On April 19, 2019,
I did receive the Application for Renewal of Judgment (EJ-190).”
ACIC filed its opposition to the motion to set aside on February 3,
2020. A few days later, on February 7, 2020, Hernandez changed
attorneys (stating that his prior counsel was suspended by the
State Bar), and filed a reply and amended declaration, claiming
he actually never received either the application or notice of
renewal.
       The trial court held an evidentiary hearing on the motion to
vacate in July 2020. Hernandez testified, thereby permitting the
trial court to directly hear his claim that he was never served
with the original default and the notice of renewal. Neither party
arranged for the motion to be reported, so no reporter’s transcript
exists. The trial court denied his motion to vacate. This appeal
followed.
                     STANDARD OF REVIEW
       In the trial court, it was Hernandez’s burden to prove by a
preponderance of the evidence that he was entitled to vacate the
renewal of judgment under Code of Civil Procedure, section
683.170.1 (Fidelity Creditor Service, Inc. v. Browne (2001) 89
Cal.App.4th 195, 199.) In this court, we review the denial of the
motion to vacate for an abuse of the trial court’s discretion,
taking the evidence in the light most favorable to the court’s
decision. (Ibid.; Rubin v. Ross (2021) 65 Cal.App.5th 153, 161
(Rubin).) We must defer to the trial court’s resolution of factual


1     Undesignated statutory references herein are to the Code of
Civil Procedure.




                                3
conflicts in the evidence. (Fernandes v. Singh (2017) 16
Cal.App.5th 932, 940.) Questions of law are reviewed de novo.
(Rubin, supra, at pp. 161–162.)
                  APPELLANT’S ARGUMENTS
I.     Hernandez Argues He Did Not Receive Notice of the
       Application for Renewal of Judgment
       Hernandez argues that he was never served with the
application for or notice of Renewal of Judgment. He asserts
there is no evidence that he has ever had any connection to the
address in Montclair where the documents were mail served,
whether as a resident or otherwise. He further points to evidence
the mailing was returned to ACIC as undeliverable. This
argument fails for several reasons.
       First, ACIC was under no obligation to prove that
Hernandez had a connection to the address. There is no
requirement that service occur at the party’s residence, or a
location with which they previously had, or subsequently have, a
relationship. The question is whether the party receives the
mailing. It was Hernandez’s burden to prove he was not served.
       Second, there was evidence before the trial court that
Hernandez admitted he actually received the mailed notice.
He submitted a sworn declaration, signed under penalty of
perjury, that he received the application for renewal. That
admission was consistent with ACIC’s declaration of Ethan
Kwock, a paralegal in the law office of its counsel, that the
application for renewal had been removed from the envelope
when the notice for renewal was returned by the post office.
A party who physically receives documents served by mail is not
entitled to claim service was invalid because he did not retain or
read all of the contents. (See Sternbeck v. Buck (1957) 148




                                4
Cal.App.2d 829, 833 [service complete upon physical delivery to
party].) Hernandez points to his amended declaration,
repudiating his admission, along with the State Bar’s suspension
of his prior counsel, as indicating that the admission should have
been rejected. But the suspension of an attorney, for reasons not
contained in the record, is not evidence the attorney filed false or
unauthorized declarations that were signed by the client. And
the change in Hernandez’s version of the facts merely created a
disputed fact for the court to resolve, not a “corrected” fact that
eliminated the admission by Hernandez.
       Third, the question of whether Hernandez received service
by mail is a question of fact, not law. The purpose of the
evidentiary hearing was to permit the trial court to consider the
evidence and resolve the question. It did so. It heard live
testimony from Hernandez. It had evidence before it consistent
with Hernandez receiving service by mail. This court’s role is not
to reweigh the factual determinations of the trial court.
       Fourth, Hernandez could have arranged for creation of a
court reporter’s transcript of the evidentiary hearing, but chose
not to. (Cal. Rules of Court, rule 2.956(c)(1).) Since we are
required to view the evidence in the light most favorable to the
trial court’s decision, and Hernandez has not provided the
testimony that was before the trial court, we cannot conclude
there was insufficient evidence to justify the court’s decision.
(Maria P. v. Riles (1987) 43 Cal.3d 1281, 1295.) “Failure to
provide an adequate record on an issue requires that the issue be
resolved against [appellant].” (Hernandez v. California Hospital
Medical Center (2000) 78 Cal.App.4th 498, 502.)




                                 5
       Finally, “there is no statutory requirement that the notice
of renewal be served on the judgment debtor in order for the
renewal to be effective.” (Goldman v. Simpson (2008) 160
Cal.App.4th 255, 262, fn. 4, citing § 683.160.) The only impact of
a lack of valid service of the notice of renewal under
section 683.160 is that the judgment creditor cannot initiate
enforcement proceedings until the debtor is served. (Goldman v.
Simpson, supra, 160 Cal.App.4th at p. 262, fn. 4.) “[T]here is no
specified time period within which the renewal of judgment must
be served on the judgment debtor.” (Ibid.) So even if Hernandez
had not been validly served, that fact would not have given him
the right to set aside the renewal of judgment.
II.    Hernandez Argues He Was Never Served with the
       Original Summons and Complaint
       Hernandez argues he was never served with the underlying
summons and complaint in 2008, and that this defense permits
vacating the 2019 renewal of judgment. He does not claim he has
a right to directly vacate the original judgment under section 663.
Such a claim would be untimely under section 663a, subdivision
(a)(2), which sets a 180 day jurisdictional deadline after entry of
judgment. The deadline is not extended by mistake,
inadvertence, surprise or excusable neglect. (Conservatorship of
Townsend (2014) 231 Cal.App.4th 691, 702; Advanced Building
Maintenance v. State Comp. Ins. Fund (1996) 49 Cal.App.4th
1388, 1392–1395.) Therefore, his claim that the original service
never occurred in 2008 can be offered only only as a basis for
setting aside the 2019 renewal of judgment. But he can dispute
the renewal of judgment only if he filed a timely motion to vacate
following service of the notice of renewal.




                                6
       We have concluded above that Hernandez failed to meet his
burden of showing, contrary to the proof of service, that he was
not served with notice of the renewal of judgment. Since he was
served, he was required to timely file a motion to vacate entry of
the renewal. That deadline was 30 days after service of the
notice of renewal. (§ 683.170, subd. (b).) The notice of renewal
was mail served on Hernandez in April of 2019. He did not file a
motion to vacate the renewal of judgment until October 25, 2019,
five months after the deadline. His appeal fails for that reason.
       But even if his motion had been timely, he has failed to
meet his burden of proof. The registered process server’s proof of
service states that the Summons and Complaint were personally
served on Hernandez on December 9, 2008, at an address in Palm
Springs. The burden was on Hernandez to rebut the proof of
service. (Evid. Code, § 647.) Hernandez sought to rebut this in
the trial court by presenting evidence that he does not reside at
the address, or have any interest in the property. Again, ACIC
was under no obligation to serve Hernandez at his residence.
They could personally serve him anywhere he could be found,
under section 415.10. This was not substituted service at a
residence under section 415.20, subdivision (b).
       Whether or not Hernandez was served in 2008 in Palm
Springs is a question of fact. Hernandez was given an
opportunity to litigate this issue in the evidentiary hearing.
He did not obtain a transcript of the hearing, so we do not know
what testimony was presented. The trial court was in a position
to consider the credibility of Hernandez in asserting that he was
not served, and the paralegal who disputed Hernandez’s claim
that he never received the envelope containing the notices.




                                7
Hernandez has not shown that the court abused its discretion in
ruling against him.
                          DISPOSITION
      The trial court’s order denying Hernandez’s motion to
vacate the renewal of the judgment is affirmed. Respondent is
awarded costs on appeal.
      CERTIFIED FOR PUBLICATION




                                     HARUTUNIAN, J.*
We concur:



             GRIMES, Acting P. J.




             WILEY, J.




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 8